DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claims 1 and 2 are objected to because of the following informalities:  the paragraph numbers, paragraphs 0018-0020, place the claims in the middle of the specification.  Claims must be placed at the end of the specification on a new sheet and should not be given paragraph numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
As to claim 1, The phrase “the Utility of Foil paper card stock” fails to clearly recite whether the invention is an article of manufacture or a process of producing or using the article.  The remainder of the claim alludes to a method of forming a card involving the steps of cutting a selected shaped and creasing along a central width or length.  However, the claim does not clearly recite that the invention is a method of making a card.  Clarification as to what Applicant intends to claim as the invention is required.
Also in claim 1, the possessive word “its” should be written without an apostrophe.
As to claim 2, The phrase “the Utility of Foil paper card stock” fails to clearly recite whether the invention is an article of manufacture or a process of producing or using the article. If claim 2 is dependent on claim 1, it must be drawn to the same category of invention, i.e. an article or a process, but not both.
Also in claim 2, the verb “resulting” is not grammatically correct.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US-4989355) in view of Wood (US-5293706).
	As to claim 1, Thomas teaches a greeting card having two panels 12, 14 folded at a central crease and including a reflective film 16 adhered to opposing internal faces of the two panels (see Thomas figures 1-6, column 2 lines 14-37).
	Thomas does not teach that the panels are formed from paper stock.  Wood teaches a paper card with a reflective film bonded thereto (see Wood figure 3, column 4 lines 27-58).  It would have been obvious to construct the card of Thomas from a paper stock as taught by Wood since paper is a known material for decorative cards and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	As to claim 2, Thomas teaches a greeting card having two panels 12, 14 folded at a central crease and including a reflective film 16 adhered to opposing internal faces of the two panels (see Thomas figures 1-6, column 2 lines 14-37).

Response to Arguments
The applicant has not submitted any arguments against the outstanding grounds of rejection.  If applicant believes the grounds of rejection are in error, that Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636